[Cite as State ex rel. Hunter v. Clipper, 2021-Ohio-884.]


STATE OF OHIO                      )                        IN THE COURT OF APPEALS
                                   )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                   )

STATE OF OHIO EX REL. JOHN L.
HUNTER
                                                            C.A. No.   20CA011704
        Petitioner

        v.
                                                            ORIGINAL ACTION IN
KIMBERLY CLIPPER, WARDEN                                    HABEAS CORPUS

        Respondent


Dated: March 22, 2021



        PER CURIAM.

        {¶1}     Petitioner John Hunter has filed a petition for writ of habeas corpus asking this

Court to order Respondent Kimberly Clipper, Warden of Lorain Correctional Institution, to

release him from prison. Respondent has moved to dismiss. Because Mr. Hunter’s petition does

not comply with the mandatory requirements of R.C. 2969.25, and the requirements of R.C.

2725.04, this Court must dismiss this action.

                                      Mandatory filing requirements

        {¶2}     R.C. 2969.25 sets forth specific filing requirements for inmates who file a civil

action against a government employee or entity. Warden Clipper is a government employee and

Mr. Hunter, incarcerated in the Lorain Correctional Institution, is an inmate. R.C. 2969.21(C)

and (D). A case must be dismissed if the inmate fails to comply with the mandatory requirements

of R.C. 2969.25 in the commencement of the action. State ex rel. Graham v. Findlay Mun. Court,
                                                                               C.A. No. 20CA011704
                                                                                          Page 2 of 4

106 Ohio St.3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and

failure to comply with them subjects an inmate’s action to dismissal.”).

       {¶3}    Mr. Hunter did not pay the cost deposit for filing this action. He wrote in his

petition that “This filing is made in accordance with Ohio Revised Code Chapter 2969.25.” R.C.

2969.25(C) applies when an inmate seeks a waiver of the prepayment of the filing fees, as it

appears Mr. Hunter did here. This section requires the inmate to file an affidavit of indigency.

The affidavit must include, among other things, “[a] statement that sets forth the balance in the

inmate account of the inmate for each of the preceding six months, as certified by the institutional

cashier[.]” R.C. 2969.25(C)(1). Mr. Hunter failed to file an affidavit of indigency. He also did

not file a statement of his inmate account. “‘R.C. 2969.25(C) does not permit substantial

compliance[;]’” it requires strict adherence by the filing inmate. Id. at ¶ 8, citing State ex rel.

Neil v. French, 153 Ohio St.3d 271, 2018-Ohio-2692, ¶ 7. Therefore, Mr. Hunter failed to

comply with the mandatory requirements of R.C. 2969.25(C).

                             Statutory Habeas Corpus requirements

       {¶4}    Even if we could overlook Mr. Hunter’s failure to comply with R.C. 2969.25, we

must conclude that Mr. Hunter failed to comply with the statutory requirements for filing a

petition for habeas corpus. R.C. 2725.04 imposes requirements on a petition for habeas corpus,

including that the commitment papers be attached and that the petition be verified.

       {¶5}    The Ohio Supreme Court has held that because “‘commitment papers are

necessary for a complete understanding of the petition,’” the omission of commitment papers is

a fatal defect. Brown v. Rogers, 72 Ohio St.3d 339, 341 (1995), quoting Bloss v. Rogers, 65 Ohio

St.3d 145, 146 (1992). “When a petition is presented to a court that does not comply with R.C.

2725.04(D), there is no showing of how the commitment was procured and there is nothing
                                                                               C.A. No. 20CA011704
                                                                                          Page 3 of 4

before the court on which to make a determined judgment except, of course, the bare allegations

of petitioner’s application.” Brown at 341, quoting Bloss at 146.

       {¶6}    Further, a petition filed without any verification must be dismissed. Chari v. Vore,

91 Ohio St.3d 323, 328 (2001). “Verification” means a “formal declaration made in the presence

of an authorized officer, such as a notary public, by which one swears to the truth of the

statements in the document.” Id. at 327. To meet the verification requirement, Mr. Hunter must

have expressly sworn to the truth of the facts contained in the petition. Id. at 328.

       {¶7}    Mr. Hunter simply signed the petition. This does not rise to the level of a “formal

act or presence calculated to bring to bear upon the declarant’s conscience the full meaning of

what he does.” Id. at 327, citing Youngstown Steel Door Co. v. Kosydar, 33 Ohio App.2d 277

(1973). Mr. Hunter did not make a formal declaration by which he swore to the truth of the

statements in the document. See Watkins v. Collins, 111 Ohio St.3d 425, 2006-Ohio-5082, ¶ 35.

Because the petition is not verified, it is defective and must be dismissed.

       {¶8}    Because Mr. Hunter did not comply with the mandatory requirements of R.C.

2969.25, or comply with the requirements of R.C. 2725.04, this case is dismissed. Costs are

taxed to Mr. Hunter. The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58.




                                                      LYNNE S. CALLAHAN
                                                      FOR THE COURT




HENSAL, J.
TEODOSIO, J.
CONCUR.
                                                               C.A. No. 20CA011704
                                                                          Page 4 of 4



APPEARANCES:

JOHN L. HUNTER, Pro se, Petitioner.

DAVE YOST, Attorney General, and DANIEL J. BENOIT, Associate Assistant Attorney
General, for Respondent.